Aom §ev§,§§eA§l§l§lc§iborth-HQZQCQ§;MF Dooument 1 Filed 01/28/19 Page 1 of 58 Page|D #: 1

UNITED STATES DISTRICT CoURT

 

 

 

for the
Westem District of Arkansas
Fort Smith Division

ln the Matter of the Search of )

) CaseNo. 21\0\'€{‘4‘3
lnformation Associated With The DrChrono ) US DISTRICT COUR’I`
lnc. Account In the Name of Dr. Cecrl W. ) WESTERN DlST ARKANSAS
Gaby DBA Gaby Pain Clinic, That Is ) FILED
Stored At Premises Controlled By ) q 9
DrChrono Inc. ) JAN L " 2019

DOUGLAS F. YOUNG, Clerk

APPLICATION FOR A SEARCH WARRANT B)’
Deputy Clerk

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idenn'jy the person or describe property to
be searched and give irs locorion).- Information Associated With The DrChrono Inc. Account In the Name of Dr. Cecil W.
Gaby DBA Gaby Pain Clinic, That Is Stored At Premises Controlled by DrChrono Inc., more particularly described
on Attachment A.

This Court has authority to issue this Warrant under 18 U.S.C. §§ 2703(c)(l)(A) and 2711(3)(A) and Federal Rule of
Criminal Procedure 41 .

DrChrono Inc., located in the Northem District of Califomia, with servers located in the Eastem District of Virginia, there
is nOW COnCealed (identijj) the person or describe the property to be seized)l

See Attachment B.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):

- evidence of a crime;
l contraband, fruits of crime, or other items illegally possessed;
l property designed for use, intended for use, or used in committing a crime;

[:] a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Oj]"ense Description

21 U.S.C. §§ 84l(a)(l), 846 Conspiracy to Distribute Controlled Substances
The application is based on these facts:

- Continued on the attached sheet.

[:] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached s

 
 
   

App icant ’s signature

Paul M. Smith DEA TFO

Printed name and title
Swom to before me and signed in my presence. : c
Date: 112-she Z°M

Judge ’s signature

 

Mark E. Ford United States Ma istrate Jud e
Printed name and title

City and state: Fort Smith Arkansas

 

 

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 2 of 58 Page|D #: 2

ATTACHMENT A

Prop_erty to Be Searched

This search warrant applies to all content and information contained in or associated with the
DrChrono lnc. account in the name of Dr. Cecil W. Gaby dba GABY PAIN CLINIC, that is stored
at premises owned, maintained, controlled or operated by DrChrono Inc., a company that accepts
service of legal process located at 328 Gibraltar Drive, Sunnyvale, Califomia, 94()89, in the
Northern District of Califomia, with servers located in Ashburn, Virginia, in the Eastem District
of Virginia,

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 3 of 58 Page|D #: 3

A_TTA_QHM

Particular Things to be Seized

Information to be disclosed by DrChrono lnc. includes information associated with
the DrChrono lnc. account in the name of Dr. Cecil W. Gaby DBA GABY PAlN CLlNIC,
since the inception of the creation of the DrChrono lnc. account and any documentation
that predates the inception of the creation of the account, if any, in or on the DrChrono lnc.
server, through and including January 28, 2019.

To the extent that the information described in Attachment A is within the
possession, custody, or control of DrChrono Inc., regardless of whether such information
is located within or outside of the United States, and including any messages, records, files,
logs, or information that have been deleted but are still available to DrChrono Inc., or have
been preserved pursuant to a request made under Title 18 United States Code, Section
2703(t), DrChrono lnc. is required to disclose the following information to the government
for each account or identifier listed in Attachment A:

a. All electronic medical records which may include, without limit, records or
information regarding patient personal health information, patient tiles, patient notes,
treatment of patients or treatment plans, patient medical history, medications prescribed to
patients and/or prescriptions, patient allergies, patient appointments, calendars and
calendar data to include patient appointments and other appointments, patient
demographics, patient laboratory test results, patient radiology images, patient vital signs,
patient personal statistics like age and weight, billing records, uploads of documents to

include patient documents or any other data, files, logs.

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 4 of 58 Page|D #: 4

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of
session times and durations, the date on which the account was created, the length of
service, the IP address used to register the account, log-in lP addresses associated with
session times and dates, account status, e-mail addresses provided during registration,
methods of connecting, log files, and means and source of payment (including any credit

or bank account number);

c. The types of service utilized;
d. All records or other information stored by an individual using the account.
e. All records pertaining to communications between DrChrono lnc. and any person

regarding the account, including contacts with support Services and records of actions
taken.
ll. lnforrnation to be seized by the government
All information described above in Section l that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code, Section 84l(a)(l), to wit,
prescribing controlled substances outside the course of professional practice and without a
legitimate medical purpose as well as violations of Title 21, United States Code, Section 846, to
wit, conspiracy to prescribe controlled substances outside the course of professional practice and
without a legitimate medical purpose, involving GABY and/or the GABY PAIN CLINIC since
the inception of the creation of the DrChrono lnc. account and any documentation that predates
the inception of the creation of the account, if any, in or on the DrChrono lnc. server, through and
including January 28, 2019, including, for each account or identifier listed on Attachment A,

information pertaining to the following matters:

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 5 of 58 Page|D #: 5

a. The prescriptions of medications by GABY and/or the GABY PAIN CLINIC to
patients of GABY and/or the GABY PAIN CLINIC.

b. The identity of the person(s) who created or used the user ID, including records that
help reveal the whereabouts of such person(s).

c. The identity of the person(s) who communicated with the user ID about matters

relating to patients treated by GABY and/or the GABY PAIN CLINIC.

III. Means of Production

DrChrono Inc., the provider, is hereby ordered to disclose the above information to the
government within up to fourteen (14) days of service of this warrant, by sending to Drug
Enforcement Administration, C/O: Task Force Offrcer Paul M. Smith at 4977 Old Greenwood

Road, Fort Smith, Arkansas, 72903 via U.S. Postal Service or another courier service.

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 6 of 58 Page|D #: 6

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

IN THE MATTER OF THE SEARCH OF

THE INFORMATION ASSOCIATED WITH

THE DRCHRONO INC. ACCOUNT IN THE Case No.
NAME OF DR. CECIL W. GABY DBA

GABY PAIN CLINIC, THAT IS STORED

AT PREMISES CONTROLLED BY
DRCHRONO INC.

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR
SEARCH AND SEIZURE WARRANT

I, Paul M. Smith, Task Force Ofticer (“TFO”) with the United States Drug Enforcement
Administration (“DEA”), being first duly sworn, hereby deposes and states as follows:
A. INTRODUCTION AND AGENT TRAINING AND EXPERIENCE
l. l make this Affidavit in support of an application for a search warrant for
information associated with certain accounts that is stored at premises owned, maintained,
controlled, or operated by DrChrono Inc., an electronic communications service and/or remote
computing service provider headquartered at 328 Gibraltar Drive, Sunnyvale, Califomia, 94089,
in the Northern District of California, with servers located in Ashburn, Virginia, in the Eastem
District of Virginia, The information to be searched is described in the following paragraphs and
in Attachment A. This Aftidavit is made in support of an application for a search warrant under
Title 18 United States Code, Sections 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A) to require
DrChrono lnc. to disclose to the Government records and other information in its possession
pertaining to the subscriber or customer associated with the accounts, including the contents of
communications from the inception of the creation of the DrChrono lnc. account and any
documentation that predates the inception of the creation of the account, if any, in or on the
DrChrono lnc. server, through and including January 28, 2019.

l

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 7 of 58 Page|D #: 7

2. Your Affiant is a “Federal Law Enforcement Officer” within the meaning of Rule
41(a), Federal Rules of Criminal Procedure. Your Affiant is a TFO employed by the DEA
currently assigned to the Fort Smith, Arkansas, Post of Duty. l have been employed by the DEA
since March of 1997, after retiring from the Fort Smith Police Department (“FSPD”) where I
served as a certified law enforcement officer in the State of Arkansas for 28 years, spending 26 of
those years in the FSPD Narcotic Unit. For the past three years, l have been the 12th and 21st
Judicial District Drug Task Force Commander, certified as a law enforcement officer in the State
of Arkansas. During the course of my employment as a law enforcement officer, I have gained
experience in conducting drug investigations and have received the benefit of many years of such
experience of fellow agents and officers. Your Affiant has worked in an undercover capacity and

has conducted investigations utilizing confidential sources.

3. Your Affiant has also conducted investigations of controlled substance violations
in conjunction with agents and officers from other jurisdictions, and conducted over 2,000
narcotics investigations involving, but not limited to: the manufacture of methamphetamine,
cocaine, Xanax and marijuana; the distribution of methamphetamine, cocaine, LSD, oxycodone,
hydrocodone, benzodiazepine, and numerous other controlled substances in cooperation with other
local, state, and federal law enforcement agencies. l have worked numerous controlled substance
investigations involving health care professionals. Your Affiant has completed numerous state
and federal schools and seminars involving the investigation of narcotic violations, to include the
investigation of pharmaceutical controlled substances l currently serve as a certified Law
Enforcement lnstructor for the State of Arkansas, and have served in this capacity for the past 21
years. ln this capacity, I provide and have provided training on drug investigations to well over

250 federal, state and local officers.

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 8 of 58 Page|D #: 8

4. Your Affiant has also conducted investigations involving money laundering and
the seizure and forfeiture of assets As part of these investigations, your Affiant has interviewed
the arrested subjects and their associates. Through these interviews, your Affiant has learned how
and why these offenders conduct various aspects of their drug trafficking activities, to include
communicating, manufacturing, packaging distribution, transportation and the concealment of
controlled substances and assets and money laundering From all of this, 1 have gained

considerable knowledge regarding illegal drug trafficking and pharmaceutical diversion.

5. Pursuant to my employment with the DEA, 1 have investigated criminal violations
of federal drug laws and related offenses, including but not limited to, violations of Title 21,
United States Code Sections, 841, 843, 846, 848, 856, 952, 960, and 963, and Title 18, United
States Code, Sections, 1956 and 1957. Your Affiant is familiar with, and has employed, all normal
methods of investigation, including but not limited to, visual surveillance, electronic surveillance,
informant interviews, interrogation, and undercover operations

6. 1n connection with drug trafficking investigations, your Affiant has participated in
and/or executed numerous search warrants, including residences of drug traffickers/manufacturers
and their co-conspirators/associates, stash houses used as storage and distribution points for
controlled substances, and business offices used by drug dealers as “fronts” to conceal their
unlawful drug trafficking activities and the proceeds obtained from unlawful drug trafficking

7. Your Affiant has participated in investigations involving the following types of
drugs: oxycodone, hydrocodone, hydromorphone, cocaine, cocaine base, marijuana, and other
controlled substances Your Affiant has also participated in Title 111 investigations Your Affiant
has also interviewed numerous witnesses to, and participants in, drug trafficking organizations that

illegally distribute prescription drugs who have described to me the techniques that they and other

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 9 of 58 Page|D #: 9

organization members used to distribute and dispense controlled substances as well as to transport,
conceal, or launder the illegal drug proceeds

8. As part of my training and experience, your Affiant is aware that certain controlled
substances are often abused and illegally diverted from what would otherwise be considered
legitimate medical uses. 1n particular, opiate-based narcotics that are intended to legitimately treat
chronic to moderately severe pain are often diverted and abused for the euphoric effect they
produce, an effect similar to that associated with heroin use. Your Affiant also knows that
individuals who abuse these types of drugs are at risk for becoming physically dependent on the
drugs

9. Your Affiant has investigated and assisted with the investigation of individuals and
organizations that illegally disburse or dispense controlled substances under the guise of operating
seemingly legitimate medical clinics (colloquially known as “pill mills”). These “pill mills”
generally operate as pain management clinics, emergency care or “urgent care” clinics, but the
illegal disbursement of controlled substances can also occur at family practice clinics or other
general medical practices Typically, an individual who seeks to abuse or illegally divert
controlled substances will attend one of these medical clinics The physician at the medical clinic
issues a prescription for a controlled substance, often without performing the minimal
professionally required medical assessment of the patient’s complaints or properly evaluating
whether disbursing the controlled substances is medically appropriate As a result, these clinics
attract large numbers of individuals who often travel long distances seeking opioid and other
controlled substance prescriptions from these physicians Additionally, it is not unusual in these

investigations for the owners, staff, and physicians at the medical clinics to dispense the controlled

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 10 of 58 Page|D #: 10

substances themselves, or to refer patients to particular pharmacies that are known to fill the
illegitimate prescriptions for controlled substances

10. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause to search the place described in Attachment A for the items described in
Attachment B, it does not include each and every fact known by me in this investigation but only
facts 1 believe are sufficient to establish the requisite probable cause.

B. PREMISES

11. 1 make this Affidavit in support of an application for the issuance of a warrant to
search for information associated with certain accounts that is stored at premises owned,
maintained, controlled, or operated by DrChrono Inc., an electronic communications
service/remote computing service provider headquartered at 328 Gibraltar Drive, Sunnyvale,
Califomia, 94089, in the Northern District of Califomia, with servers located in Ashburn, Virginia,
in the Eastem District of Virginia (the “premises”). The information to be searched is described
in the following paragraphs and in Attachment A. This Affidavit is made in support of an
application for a search warrant under Title 18, United States Code, Sections 2703(a),
2703(b)(1)(A) and 2703 (c)(l)(A) to require DrChrono lnc. to disclose to the Government records
and other information in its possession pertaining to the subscriber or customer associated with the
accounts, including the contents of communications, from the inception of the creation of the
DrChrono lnc. account and any documentation that predates the inception of the creation of the
account, if any, in or on the DrChrono lnc. server, through and including January 28, 2019,
further described in Attachment A, in order to seize fruits, instrumentalities, and evidence related

to possible violations of Title 21, United States Code, Sections 841(a)(1) and 846, as there is

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 11 of 58 Page|D #: 11

probable cause to believe that fruits instrumentalities and evidence of this crime (further

described in Attachment B) will be found in a search of the premises

C. JURISDICTION

12. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by Title 18, United States Code, Section 2711. Title 18, United
States Code, Sections 2703(a), (b)(l)(A), and (c)(l)(A). Specifically, the Court is a district court
of the United States that has jurisdiction over the offense being investigated.” Title 18, United
States Code, Section 2711(3)(A)(i).

D. APPLICABLE LAW AND DEFINITIONS

13. Based on my training and experience, and the training and experience of other DEA
diversion investigators agents and other law enforcement officers 1 know that:

14. Title 21, United States Code, Section 841(a)(1) makes it unlawful for any person
knowingly or intentionally to distribute or dispense a controlled substance except as authorized by
that subchapter.

15. Title 21, United States Code, Section 841(a)(1) and 846 makes it unlawful for any
person to knowingly and intentionally combine, conspire, confederate, and agree with each other
and other persons known and unknown to distribute and to dispense, outside the scope of
professional practice and not for a legitimate medical purpose, quantities of oxycodone,
hydromorphone, and morphine sulfate, Schedule 11 controlled substances and
hydrocodone/acetaminophen, a Schedule 111 controlled substance until October 6, 2014, thereafter,
a Schedule 11 controlled substance, and alprazolam, a Schedule IV controlled substance

16. Under Title 21, United States Code, Sections 822(a)(1) and (a)(2), and 21 C.F.R.

1301.11 and other regulations a person who distributes or dispenses any controlled substance, or

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 12 of 58 Page|D #: 12

who proposes to dispense any controlled substance, must obtain a registration from DEA every
three years

17. Under 21 C.F.R. 1306.03, a prescription for a controlled substance may only be
issued by a practitioner who is both authorized to prescribe in the jurisdiction in which he or she
is licensed to practice his or her profession and registered with the DEA (unless otherwise exempt
from registration).

18. Under 21 C.F.R l306.3(a)(1) and (2) and 21 C.F.R. 1306.4(a), a prescription for a
controlled substance is only valid if it has been issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of professional practice.

19. By law, under 21 C.F.R. 1306.04(a), the responsibility for the proper prescribing
and dispensing of controlled substances is upon the prescribing practitioner, but a corresponding
liability rests upon the pharmacist who fills a prescription

20. Pursuant to Title 21, United States Code, Section 881(a)(6), all moneys and things
of value that were furnished or intended to be furnished in exchange for a controlled substance,
that constitute proceeds traceable to such an exchange, or that were used or intended to be used to
facilitate the Sale or exchange of a controlled substance in violation of Title 21 , United States Code,
Section are subject to seizure and forfeiture to the United States

21. Pursuant to Title 21, United States Code, Section 881(a)(4), all vehicles that are
used, or are intended for use, to transport, or in any manner facilitate the transportation, sale,
receipt, possession or concealment of a controlled substance in violation of Title 21 , United States

Code, Section 841 are subject to seizure and forfeiture to the United States

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 13 of 58 Page|D #: 13

22. Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real
or personal, involved in or traceable to a transaction or attempted transaction in violation of Title
18, United States Code, Section 1957 is subject to forfeiture to the United States.

23. Pursuant to Title 18, United States Code, Section 1957, it is a crime to engage or
attempt to engage in a monetary transaction involving criminally derived property having a value
greater than $10,000.00, knowing that the property was derived from unlawful activity.

24. By law, under 21 C.F.R. 1304.04, inventories and records of controlled substances
listed in Schedule 11 shall be maintained separately from all other records maintained by the
registrant Likewise, inventories and records of controlled substances in Schedules 111, IV, and V
must be maintained separately or in such a form that they are readily retrievable from the ordinary
business records of the practitioner. All records related to controlled substances must be
maintained and be available for inspection for a minimum of two years

25. Other than medical records it is standard practice for documents to be kept by
medical offices in the normal course of business reflecting daily billing, accounts received, bank
records deposit receipts telephone records appointment books and sign in sheets These financial
records and billing documents often contain evidence to establish that patients have consulted with
the doctor or have received prescriptions from the doctor. Further, prescription pads are normally
kept in offices exam rooms and laboratories of medical practices that prescribe controlled
substances

26. Computers are used in medical offices to record patient information, medical
records prescription logs appointments billing and payment records work schedules and other

information needed to operate a medical practice.

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 14 of 58 Page|D #: 14

27. By law, under 21 C.F.R. 1304.33, DEA registrants must submit information about
all transactions in which a Schedule 11 or Schedule 111-N (narcotic) controlled substance is acquired
or distributed (i.e., from a supplier to a pharmacy). The information is transmitted to DEA’s
Automation of Reports and Consolidated Ordering System (ARCOS) Unit on a quarterly basis and
maintained in a DEA database.

28. Based upon my training and experience, 1 know that Schedule 11, 111, and IV
substances are sold in varying strengths and under various brand names

29. Based upon my training and experience, 1 know that the following types of
Schedule 11, 111, and 1V controlled substances are often subject to abuse:

a. OxyContin® and Roxicodone® are brand names of Oxycodone, an opioid narcotic

analgesic that is a Schedule 11 controlled substance;

b. Methadone is an opiate narcotic analgesic that is a Schedule 11 controlled substance;

c. Percocet® is the brand name of Oxycodone combined with Acetaminophen

(APAP), an opioid narcotic analgesic that is a Schedule 11 controlled substance;

d. Dilaudid® is the brand name of Hydromorphone, an opioid narcotic analgesic that

is a Schedule 11 controlled substance;

e. Opana® is the brand name of Oxymorphone, an opioid narcotic analgesic that is a

Schedule 11 controlled substance;

f. Lorcet/Lortab® is the brand name of Hydrocodone with Acetaminophen, an opioid

narcotic analgesic and Schedule ll-N controlled substance;

g. Xanax® is the brand name of Alprazolam, a benzodiazepine used to treat anxiety

and panic disorders and a Schedule 1V controlled substance;

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 15 of 58 Page|D #: 15

h. Soma® is the brand name of Carisoprodol, a muscle relaxer and a Schedule IV

controlled substance

30. Under 21 C.F.R. § 1306.05, prescriptions for Schedule 11, 111, and 1V controlled
substances are required to be dated as of, and signed on, the day when issued and shall bear the
full name and address of the patient, the drug name, strength, dosage form (e.g, “2mg” or “80mg”),
quantity prescribed (e.g., “#120” or 120 tablets), directions for use, and the name, address and
registration number of the practitioner.

31. As of August 8, 2018, Regulation No. 2 of the Arkansas Medical Practices Act
prohibits the “prescribing of excessive amounts of controlled substances to a patient including the
writing of an excessive number of prescriptions for an addicting or potentially harmful drug to a
patient. ‘Excessive’ is defined as the writing of any prescription in any amount without a detailed
medical justification for the prescription documented in the patient record.”

32. Based on my training and experience, 1 know that guidelines for prescribing various
opioids including those described above, are measured in “morphine milligram equivalents” or
“MME”. According to Centers for Disease Control (CDC) guidelines “when opioids are started,
clinicians should prescribe the lowest effective dosage Clinicians should use caution when
prescribing opioids at any dosage, should carefully reassess evidence of individual benefits and
risks when considering increasing dosage to § 50 morphine milligram equivalents (“MME”)/day,

and should avoid increasing dosage to § 90 MME/day or carefully justify a decision to titrate

dosage to 2 90 MME/day.”
33. CDC guidelines provide that “clinicians should avoid prescribing opioid pain
medication and benzodiazepines concurrently whenever possible . . . concurrent use is likely to

put patients at greater risk for potentially fatal overdose… [and] a case-cohort study found

10

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 16 of 58 Page|D #: 16

concurrent benzodiazepine prescription with opioid prescription to be associated with a near
quadrupling risk of overdose death compared with opioid prescription alone.” Further, CDC
guidelines state that “methadone would not be the first choice . . . . only clinicians who are familiar
with methadone’s unique risk profile and who are prepared to educate and closely monitor their
patients including risk assessment for QT prolongation and consideration of electrocardiographic
monitoring should consider prescribing methadone for pain.”

34. The universal pain assessment tool is intended to help patient care providers assess
pain according to individual patient needs lt is a combination of the “Verbal Descriptor Scale,”
the “Wong-Baker Facial Grimace Scale,” and the “Activity Tolerance Scale.” The “Verbal
Descriptor Scale: is 0-10, with 0 being no pain, 1-2 being mild pain, 3-6 being moderate pain, 7-9
being severe pain, and 10 being the worst pain possible The “Wong-Baker Facial Grimace Scale”
ranges from 0, being alert/smiling, 1-2, being no humor, serious flat, 3-4, being furrowed brow,
pursed lips breath holding 5-6, being wrinkled nose, raised upper lips rapid breathing 7-8 being
slow blink, open mouth, to 9-10, being eyes closed, moaning, crying The “Activity Tolerance
Scale” ranges from no pain; can be ignored interferes with tasks; interferences with concentration;
interferences with basic needs; to bedrest required.

35. Based on my training and experience, indications that physicians at a medical clinic
are issuing prescriptions for controlled substances outside the course of professional practice and

without a legitimate medical purpose include, but are not limited to, the following:

a. Cash-only business;

b. No insurance accepted;

c. Patients travel long distances (from out-of-county or out-of-state);
d. Patients line up for appointments hours in advance;

11

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 17 of 58 Page|D #: 17

e. Appointments are not for a specific time;

f. Patients travel in groups

g. High volume of patients going through the clinic;

h. Cursory physical examination, or no physical examination, during initial and

follow-up visits

i. Brief initial and follow-up visits

j. Doctor does not undertake an independent evaluation of patient (i.e., patient
suggests or directs the medication to be prescribed);

k. Doctor writes out prescriptions for controlled substances and places them in the
patient’s file prior to the patient’s visit;

l. Failing to treat patients with anything other than controlled substances

m. Failing to heed warnings by others that drug-seeking persons are trying to obtain
controlled substances from the doctor;

n. Patients who appear and behave in a manner consistent with abusing or being

addicted to, controlled substances

o. Patients engage in drug deals on clinic property or openly discuss diverting their
prescriptions

p. Directing patients to particular pharmacies to fill their prescriptions

q. Pharmacies have stopped filling the physician’s prescriptions due to suspicious

activity or high number of controlled substance prescriptions and,
r. Clinic owners/operators and employees are particularly aware of law enforcement

or potential investigations

12

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 18 of 58 Page|D #: 18

36.

Based on my training and experience, reasons that a pharmacist would not dispense

a controlled substance prescribed by a specific doctor include, but are not limited to, the following:

3..

37.

A pharmacy receives an unusually high volume of prescriptions for controlled
substances from the same physician;

Pharmacist is aware that patients travel long distances to see a particular physician
(who is not a highly sought-after specialist); and,

Other pharmacies have stopped filling a particular physician’s prescriptions due to
suspicious activity or high number of controlled substance prescriptions

Based on my training and experience, your Affiant also knows that:

Pill mill clinic operators and other traffickers in prescription drugs often place
assets in names other than their own to avoid detection by the Government and
possible forfeiture of these assets by Government and law enforcement agencies
Pill mill clinic operators and other traffickers in prescription drugs often place
assets in names of business/corporate entities as nominee title holders in order to
avoid detection of these assets by Government and law enforcement agencies Even
though these assets are placed in the names of other persons or entities the pill mill
clinic operators actually own and continue to use these assets and exercise
dominion and control over them; and,

Pill mill clinic operators will accumulate and maintain substantial amounts of
proceeds specifically currency, over a period of years so that the proceeds can be
used in later years for personal asset acquisitions and/or expenditures during

periods when the clinic owner is not distributing drugs

13

Case 2:19-om-00003-I\/|EF Dooument 1 Filed 01/28/19 Page 19 of 58 Page|D #: 19

38. Based on my training and experience, your Affiant knows that people involved in
fraudulent schemes often maintain records of their crimes both in hard copy and electronic format,
even after the crime has been discovered.

39. Based upon my training and experience, your Affiant knows that people involved
in fraudulent schemes or illegal activities where cash money is obtained often keep these monies
in their homes, businesses or safety deposit boxes

40. Based upon my training work experience, and life experience, your Affiant knows
that people maintain personal financial records for long periods of time, including checking and
savings account records income tax returns and safety deposit boxes in their home either in
traditional hard copy form or on an electronic device

41. Based upon my training and work experience, your Affiant knows that people
involved in criminal activity that deals predominantly in cash, such as described throughout this
Affidavit, will remove, or “skim” portions of the illegal proceeds and hide this cash in their homes
businesses safety deposit boxes vehicles or secret compartments in those locations

42. Based upon my knowledge, training and experience and consultation with other
DEA personnel, your Affiant knows that searching and seizing information from computers often
requires agents to seize most or all electronic storage devices (along with related peripherals) to
be searched later by a qualified computer examiner in a laboratory or other controlled environment
This is true because of the following:

a. The volume of evidence: computer storage devices (like hard disks diskettes tapes

laser disks optical disk, CD-ROMs, PC Cards and USB flash drives) can store the

equivalent of thousands of pages of information

14

Case 2:19-om-00003-|\/|EF Dooument 1 Filed 01/28/19 Page 20 of 58 Page|D #: 20

b. lf a suspect tries to conceal evidence of criminal activity; he or she might store that
evidence in random order with deceptive file names encrypt the data, or otherwise
attempt to “hide” or “mask” the relevant data. This may require searching authorities
to examine all the stored data to determine which particular files are “evidence or
instrumentalities of a crime” This sorting process can take weeks or months
depending on the volume of data stored, and the method in which it is stored, and it
would be impractical to attempt this kind of search on site

c. Additionally, if a suspect has attempted to delete, or remove from storage, evidence of
criminal activity from computer storage devices that evidence may still reside on the
computer in the form of “residue.” Residue in this context is defined as the information
present in unused file data. Residue may consist of the files which have been erased,
or file slack. When a file is erased, the data from the file is not necessarily deleted.
The file may remain on the disk until it is overwritten by other data. File slack can be
defined as the space in the data area of a disk between the end of a file and the end of
the last cluster allocated to the file Data found in “slack space” may have come from
data in Random Access Memory (RAM) at the time the file was created or updated, or
it may come from a file which previously had occupied the space lt is possible to
retrieve data from residue area which may be of evidentiary value Data found in
residue areas may reside on the storage device long after the original file has been
erased or removed. The residue data will remain on the storage device until such time
that the residue is overwritten, if ever. Searching the residue areas of computer storage
devices can prove to be time consuming and require analytical methods and techniques

which are best performed in a laboratory or other controlled environment

15

Case 2:19-om-00003-|\/|EF Dooument 1 Filed 01/28/19 Page 21 of 58 Page|D #: 21

43. Further, based upon my knowledge, training and experience and consultation with
other DEA personnel, your Affiant knows that searching computerized information for evidence
and instrumentalities of crime commonly requires agents to seize most or all of a computer
system’s input/output (1/0) peripheral devices related software, documentation, and data security
devices including passwords so that a qualified computer examiner can accurately retrieve the
system’s data in a laboratory or other controlled environment This is true because peripheral
devices that allow users to enter or retrieve data from the storage devices vary widely in their
compatibility with other hardware and software Many systems storage devices require particular
1n/Out devices in order to read the data on the system. 1t is important that the analyst be able to
properly re-configure the system as it now operates in order to accurately retrieve the evidence
listed above 1n addition, the analyst needs the relevant system software (operating systems
interfaces, and hardware drivers) and any applications software which may have been used to
create the data, as well as all related instruction manuals or other documentation and data security
devices 1f after inspecting the 1n/Out devices software, documentation, passwords, and data
security devices and methods in which the data has been stored, the analyst determines that these
items are no longer necessary to retrieve and preserve the data evidence, they will return these
items within a reasonable time

E. THE INVESTIGATION OF DR. DONALD EUGENE HINDERLITER
AND DR. CECIL W. GABY

44. Dr. Donald Eugene Hinderliter (“HlNDERLITER”) is licensed to practice
medicine in the State of Arkansas pursuant to the provisions of the Medical Practices Act. Dr.
Cecil W. Gaby (“GABY”) is licensed to practice medicine in the State of Arkansas pursuant to the

provisions of the Medical Practices Act.

16

Case 2:19-om-00003-|\/|EF Dooument 1 Filed 01/28/19 Page 22 of 58 Page|D #: 22

45. 1n May 2017, DEA personnel received several anonymous complaints that
HINDERLITER (DEA Registrant Number AH386881 l), and GABY, a former pediatrician (DEA
Registrant Number BG2277514), operated a pill mill under the name HINDERLITER PAIN
CLINIC, at 1311 Fort Street, Suite A, Barling, Arkansas The anonymous complaints stated that
HINDERLITER and GABY charged cash, prescribed hydrocodone and benzodiazepine in the
same amounts to patients regardless of a particular patient’s prognosis or need, and that patients
traveled great distances within Arkansas and Oklahoma to be seen by HINDERLITER and GABY.

46. At the initiation of the investigation, it was apparent that both HINDERLITER and
GABY conducted their medical practice at the HlNDERLlTER PAIN CLINng however, on an
unknown date in or about July 2018, GABY discontinued his employment at the HINDERLITER
PAIN CLINIC and opened a new clinic, the GABY PAIN CLINC, located at 2408 South 51st
Court, Suite F, Fort Smith, Arkansas The investigation revealed, as will be detailed below, that
while GABY began a practice separate from HINDERLITER in the summer of 201 8, the methods
of practice of medicine of GABY did not vary from the time he was employed by or with
HINDERLITER. As will be demonstrated in the paragraphs that follow, it is my belief based on
my training experience, and knowledge of this and similar investigations that both
HINDERLITER and GABY are distributing dispensing and conspiring with each other and others
known and unknown to distribute and dispense controlled substances outside the scope of
professional medical practice and not for a legitimate medical purpose

1 Evidence rovided b Doctor-l, a c00 eratin witness for the DEA familiar with the
P y P g
practices of HINDERLITER and GABY.

17

Case 2:19-om-00003-|\/|EF Dooument 1 Filed 01/28/19 Page 23 of 58 Page|D #: 23

47. 1n April 2018, DOCTOR-l 1 contacted the DEA expressing concerns about a new
patient previously treated by GABY. DOCTOR-l stated that DOCTOR-l was providing the
information as a result of a previous request from a DEA agent that DOCTOR -1 report anything
that DOCTOR-l found inappropriate DOCTOR-l reported that DOCTOR-l had treated a patient
who had been previously prescribed an “MME of 350” in addition to a prescription for Xanax 2
mg tablets DOCTOR-l advised that the aforementioned prescription was for severe knee pain
from a distant surgery with no described treatment plan or functional goals for the patient.
DOCTOR-l advised that the patient was seen by GABY at the HlNDERLITER PAfN CLleC
but was currently a patient of DOCTOR-l. DOCTOR-l also stated that DOCTOR-l had reduced
the prescribed medication regimens of approximately five additional patients previously treated at
the HINDERLITER PAIN CLINIC, and under the current care of DOCTOR-l, as they were often
prescribed significant levels of Xanax. DOCTOR-l provided additional information regarding
GABY and HlNDERLlTER on an ongoing basis The information provided by DOCTOR-l has
been corroborated by a review of records interviews of patients and witnesses surveillance and

an analysis of HINDERLITER and GABY’S prescribing of controlled substances under the

 

lOn or about December 13, 2013, DOCTOR-l pled guilty to felony possession of meperidine (Demerol), in a Circuit
Court in Arkansas and was sentenced to 36 months suspended imposition of sentence, a fine in the sum of S3,500.00,
and Sl70.00 court costs. 1n April 2013 after DOCTOR-l’s arrest which led to his felony conviction in December
2013, the Arkansas State Medical Board, in an Emergency Order, suspended DOCTOR-l ’s license based on alleged
violations of the Medical Practices Act, more specifically that DOCTOR-l a) violated the laws of the United States
and the State of Arkansas regulating the possession, distribution and use of narcotic or controlled drugs more
specifically possessing and diverting fraudulent prescriptions for Schedule medication for personal use and for others
b) exhibiting habitual and intemperate and excessive use of narcotics or other habit-forming drugs and c) violation of
Regulation 2.5 by administering Schedule ll narcotics to another. ln Apri12013, DOCTOR-l voluntarily surrendered
DOCTOR-l ’s DEA registration for cause ln February 2014, DOCTOR-l was allowed to renew his medical license
In July 2015, DOCTOR-l entered into a Memorandum of Agreement (“MOA”) with the DEA which restored his
DEA registration under certain conditions which included, among other things that DOCTOR-l would submit
quarterly printouts from the Arkansas Prescription Monitoring Program, as well as submit logs of all controlled
substances prescribed; and abide by certain limitations regarding the prescribing of controlled substances DOCTOR-
1 must adhere to the requirements of the MOA until on or about September 30, 2020. DOCTOR-l was granted no
promises or consideration in exchange for the information DOCTOR-l reported to the DEA.

18

Case 2:19-om-00003-|\/|EF Dooument 1 Filed 01/28/19 Page 24 of 58 Page|D #: 24

Arkansas Prescription Monitoring Program. As such, 1 believe the information provided by
DOCTOR-l to be truthful and reliable

48. On June 4, 2018, law enforcement officers interviewed DOCTOR-l, who advised
that HINDERLITER had previously offered DOCTOR-l a position as a physician at a satellite
office that HINDERLITER planned to open in Booneville, Arkansas DOCTOR-l stated,
however, that after speaking to patients of the HINDERLITER PAIN CLINIC one day in the lobby
of the HINDERLITER PAIN CLINIC, DOCTOR-l reported that DOCTOR-l felt uncomfortable
with HINDERLITER’S practice due to the volume of prescriptions the patients had claimed they
were prescribed DOCTOR-l stated that HINDERLITER and GABY prescribe 2 mg Xanax, three
times daily, for each patient because “narcotics cause anxiety.” DOCTOR-l expressed DOCTOR-
1’s concern to HINDERLITER and GABY directly; however, neither HINDERLITER nor GABY
appeared receptive to change this practice DOCTOR-l declined the position at the
HINDERLITER PAIN CLINIC due to the prescribing habits of the HINDERLITER PAIN
CLINIC and DOCTOR-l ’s personal observations during DOCTOR-l ’s visit.

49. DOCTOR-l described the HINDERLITER PAIN CLINIC as a “dive” where
HINDERLITER and GABY each have their own room, or “office” where they bring patients for
a brief visit. Furthermore, DOCTOR-l stated that DOCTOR-l believed the laboratory utilized by
the HINDERLITER PAIN CLINIC was insufficient and related that the receptionist also serves as

the laboratory technician.2 DOCTOR-l stated that the receptionist does not provide adequate

 

z Based on my training and experience, Your Affiant is aware that drug screenings are routinely administered to
patients by laboratory technicians to detect drug abuse or diversion and to assist in determining which patients are
appropriate candidates for opioid pain therapy. Based on my training and experience, Your Affiant is aware that there
are measures clinics routinely take to ensure that a particular patient is unable to fabricate or falsify a particular urine
specimen, to include, observing a patient providing a urine specimen.

19

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 25 of 58 Page|D #: 25

supervision when conducting drug screenings and that to DOCTOR-l ’s knowledge the
receptionist had no formal training to be conducting the screenings

50. DOCTOR-l stated that DOCTOR-l believed that HINDERLITER was banned by
Medicaid so, as a result, HINDERLITER conducts a cash only business charging $125.00 per
visit,3 The receptionist, known to DOCTOR-l as “Melody,” confided in DOCTOR-l that in the
last six months (approximated to be the time period between on or about late 2017 to 2018), three
patients of the HINDERLITER PAIN CLINIC suffered a fatal overdose Melody also informed
DOCTOR-l that the work environment at the HINDERLITER PAIN CLINIC was very negative
and that she, Melody, is performing tasks that she is “not trained to do.” DGCTGR-l described
the situation as “unsafe” and advised that D()CTOR-l sent new Department of Health regulations
to GABY and GABY disregarded the new regulations

51. DOCTOR-l stated that DOCTOR-l currently treats approximately 30 or 40 former
patients of the HINDERLITER PAIN CLINIC. Pursuant to a DEA Administrative Subpoena,
DOCTOR-l provided the DEA with several patient files maintained by DOCTOR-l ’s clinic who
were formerly treated by the HINDERLITER PAIN CLINIC. A representative sample of the
patient files are highlighted below:

52. Specifically, DOCT()R-l’s patient files dated April 12, 2018, reflected that D.D.
(date of birth January 13, 1975) “[S]uffers daily pain in right knee since a motor vehicle accident
in 2006 where [D.D.] sustained a severe tibial plateau fracture...most recently [D.D.] has been

with GABY who maintained [D.D.] on an MME of 350 plus Xanax 2 mg three times daily and

 

3 United States Department of Health and Human Services, Office of lnspector General, records reflect that effective
October l7, 2012, HlNDERLlTER was “excluded from participation in any capacity in Medicare, Medicaid, and a_ll
Federal health care programs as defined in section 1128B(f) of the Social Security Act,” for a period of five years
following HINDERLITER’s misconduct related to billing discrepancies and the actual medical services rendered
HINDERLITER was required to pay a fine in the sum of 85,000.00.

20

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 26 of 58 Page|D #: 26

then for the last three months [D.D.] was at PMO in Sallisaw where [D.D.’s] MME was reduced
to 180 and Xanax was stopped... [DOCTOR-l] told [D.D.] that [DOCTOR-l] would take [D.D.]
on as a patient but only if [D.D.] agreed to no more than an MME of 180. ...[D.D.] wanted to
know why [DOCTOR-l] couldn’t prescribe the same medications as GABY and [DOCTOR-l]
spent a considerable amount of time explaining the reason’s (sic), including the 4-fold increased
risk of overdose when taking Xanax with oxycodone. [D.D.] seems to understand and wants to
move forward.” A patient report prepared on April 12, 2018, reflected that GABY prescribed D.D.
the following: 84 Alprazolam 2 MG Tablets 168 Oxycodone HCL 30 MG Tablets (270.0 MME),
and 140 Hydromorphone 4 MG Tablets (80.0 MME) on September 15, 2017, that were filled on
that same day at a clinic whose shorthand code is reflected as “Princ” pharmacy in an unknown
location; and 84 Alprazolam 2 MG Tablets, 168 Oxycodone HCL 30 MG Tablets (270.0 MME),
and 140 Hydromorphone 4 MG Tablets (80.0 MME) on October 13, 2017, that were filled on that
same day at a clinic whose shorthand code is reflected as “Princ” pharmacy in an unknown
location.

53. DOCTOR-l’s patient files reflected that R.H. (date of birth August 23, 1977),
“Reports good pain relief at doses given by GABY. Says [R.H.] left the state for Texas and when
[R.H.] returned GABY would not see [R.H] again. [R.H.] went through severe withdrawals and
ended up in the Emergency Room several times.” DOCTOR-l’s Assessment of R.H. reflects
“Chronic pain related to trauma as described in history. [R.H] has been medicated at a level that
1 am completely uncomfortable continuing given [R.H.’s] questionable history of getting
medications in another state over the last year, any record of which we could not find.”
Furthermore, the MME section indicates “MME: Previously at 765. 1 think a reasonable goal is

90-180 for this patient.” DOCTOR- 1 ’s treatment plan reflects “[That DOCTOR-l] explained that

21

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 27 of 58 Page|D #: 27

[DOCTOR-l] just could not continue the level of pain medications that [R.H.] was receiving from
GABY. We discussed the circumstances/reasons why [R.H.] had gotten to that level of treatment
j [R.H.] says that [R.H.] just kept complaining of pain and [R.H.] was just given more and more
[DOCTOR-l] explained the reason’s (sic) why xanax (sic) was not safe to continue and offered
altematives. [DOCTOR- 1] explained that [DOCTOR-l] did believe that [R.H.] needed pain relief
and that there were many other therapies/resources that could be utilized. [DOCTOR-l] went
through many of these options but [R.H.] said that [R.H.] had tried them all and was not really
interested in trying them again. [DOCTOR-l] offered to help with oxycodone 20 mg four times
daily but only if [R.H.] was compliant with other aspects of the treatment plan.”

54. DOCTOR-l ’s patient files reflected that C.I. (date of birth November 15, 1977) is
a, “Patient [that is] disabled after having 2 back surgeries the first in 2010 was an L4-5 fusion, the
second was a redo after a fall in 2012. The 2nd surgery only provided minimal relief and that lasted
for only 2-3 months C.I. has since been in chronic pain management7 the last one being with
GABY in Barling. [GABY] had [C.I.] on an MME of 302 plus xanax (sic) tid. [C.l.] fell on hard
times and could not afford to get [C.l.’s] medications or continue with GABY. DOCTOR-l ’S
Treatment Plan for C.l. indicates that “[DOCTOR-l] told [C.l.] that [DOCTOR-l] would be
unable to continue an opioid dose close to what [C.l.] was getting from GABY and that xanax
could not be started again either. [C.l.] describes panic attacks and severe anxiety. [DOCTOR-l]
told [C.I.] that, unless a psychiatrist or PCP who is willing to coordinate care with [DOCTOR-l]
prescribes it, [C.l.] would not be able to be on a benzodiazepine [DOCTOR-l] offered
altematives Given [C.l’s] severe pain, radiculopathy, disability, poor function without pain relief,
[DGCTOR-l is] going to start [C.l.] at oxycodone 15 mg twice daily but contingent on [C.l.]

getting a PCP in the next 1-2 months” (See also pages 40-41.)

22

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 28 of 58 Page|D #: 28

55. DOCTOR-l’s patient files dated May 10, 2018, reflected that T.E. (date of birth
November 25, 1967) “[S]uffered many severe injuries in a motor vehicle accident in 1994. Has
had a total of 17 surgeries many of which Were on both knees as a result of the severe traumatic
injuries and having to be extricated from the vehicle .. [T.E.] was treated by HINDERLITER for
quite a while at an MME of 3 15 and was even on methadone for a while but then moved to Missouri
and was treated in a pain clinic in Poplar Bluff. That clinic reduced [T.E.’s] MME to 75 and [T.E.]
did not do very well. [T.E.] also sees a psychiatrist in Missouri for bipolar disease and is on Xanax
2 mg three times daily among other things [T.E.] still sees that phsychiatrist (sic) even though
[T.E.] has moved back to Arkansas and would like to come to this clinic instead of
HINDERLITER. [DOCTOR-l] explained that it is not good for [T.E.] to see so many different
doctors for pain management... [DOCTOR-l] told [T.E.] [DOCTOR-l] was not comfortable
prescribing at the amount [T.E.] was getting from HINDERLITER. [DOCTOR-l will] only
prescribe an MME of 75, the same as the pain clinic in Poplar Bluf .”

56. A patient record created on July 3, 2018, reflected that T.E. was prescribed multiple
drugs by multiple prescribers over approximately one year. With respect to some of the
prescriptions prescribed by HINDERLITER, the patient record reflects for example, that
HINDERLITER prescribed T.E. the following: 112 Oxycodone HCL 15 MG Tablets (90.0 MME)
and 140 Oxycodone HCL 30 MG Tablets (225.0 MME) on January 2, 2018, which were filled that
same day of January 2, 2018, at Health-Wise Pharmacy of Mansfield, Arkansas 112 Oxycodone
HCL 15 MG Tablets (90.0 MME) and 140 Oxycodone HCL 30 MG Tablets (225.0 MME) on
December 4, 2017, which were filled at Health-Wise Pharmacy of Mansfield, Arkansas on that
same day of December 4, 2017; 112 Oxycodone HCL 15 MG Tablets (90.0 MME) and 140

Oxycodone HCL 30 MG Tablets (225.0 MME) on November 6, 2017, which were filled at Health-

23

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 29 of 58 Page|D #: 29

Wise Pharmacy of Mansfield, Arkansas on that same day of November 6, 2017; 112 Oxycodone
HCL 15 MG Tablets (90.0 MME) and 140 Oxycodone HCL 30 MG Tablets (210.0 MME) on
October 9, 2017, which were filled at Village Pharmacy in Ozark, Arkansas on that same day of
October 6, 2017; 84 Methadone HCL 10 MG Tablets (90.0 MME), 112 Oxycodone HCL 15 MG
Tablets (90.0 MME), and 112 Oxycodone HCL 30 MG Tablets (180.0 MME) on September 11,
2017, which were filled at Village Pharmacy in Ozark, Arkansas on that same day of September
11, 2017; 84 Methadone HCL 10 MG Tablets (90.0 MME), 112 Oxycodone HCL 15 MG Tablets
(90.0 MME), and 1 12 Oxycodone HCL 30 MG Tablets (180.0 MME) on August 14, 2017, which
were filled at Village Pharmacy in Ozark, Arkansas on that same day of August 14, 2017.

57. DOCTOR-l’s patient files dated June 7, 2018, reflected that B.C. (date of birth
February 8, 1961), “complains of severe low back pain, non-radiating which interferes with
ADL’s. [B.C.] was patient of HINDERLITER. [B.C.] was [discharged as a patient of
[HINDERLITER] for testing positive for methamphetamine the end of May. [B.C.] denies ever
doing meth. [B.C.] says that the POC tests at HINDERLITER’S clinic were notoriously inaccurate
and begged him to send it to the lab for confirmation but he wouldn’t do it and just [discharged
B.C.]. [B.C.] was given an Rx for less than half [B.C.’s] usual dose and [discharged]. [B.C.] is
extremely upset about it. [DOCTOR-l] called HINDERLITER but his office was closed today.
DOCTOR-l told [B.C.] that DOCTOR-l would have to talk with or get notes from
HINDERLITER or see a confirmation that no methamphetamine was actually found or DOCTOR-
1 would be unable to help [B.C.]. . .1f [B.C.] does end up as a patient here DOCTOR-l would want
[B.C.] to try physical therapy and at least get evaluated by an interventional specialist before long”

58. A patient report prepared on June 26, 2018, reflected that HINDERLITER

prescribed B.C. the following: 84 Alprazolam 0.5 MG Tablets and 112 Hydrocodone-

24

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 30 of 58 Page|D #: 30

Acetaminophen 10-325 Tablets (40.0 MME) on March 8, 2018, which were filled at Rose Drug
of Russellville, Arkansas on March 12, 2018; 84 Alprazolam 0.5 MG Tablets and 1 12 Oxycodone
HCL 10 MG Tablets (60.0 MME) on April 3, 2018, which were filled at Rose Drug of Clarksville,
Arkansas on April 3, 2018; 84 Alprazolam 0.5 MG Tablets and 112 Oxycodone HCL 15 MG
Tablets (90.0 MME) on May 1, 2018, which were filled at Rose Drug of Clarksville, Arkansas, on
May 1, 2018', 84 Alprazolam 0.5 MG Tablets on May 29, 2018, which were filled at Rose Drug of
Russellville, Arkansas on June 12, 2018, and 56 Oxycodone HCL 10 MG Tablets (30.0 MME)
on May 29, 2018, which were filled at Rose Drug of Clarksville, Arkansas on May 29, 2018.

59. DOCTOR-l patient files reflected that A.l. (date of birth April 2, 1978), “Was told
[A.l] was too young for surgery but [DOCTOR-l] will try and get records verifying that [A.l.]
has been managed on long term opioids to help maintain some degree of normal functioning
[DOCTOR-l] have reviewed [A.I’s] PMP and discussed [A.l.’s] history with HINDERLITER.
He had [A.l.] on an MME of 360 plus xanax. [DOCTOR-l] explained that this was more than
[DOCTOR-l] was comfortable with and that if [A.I.] wanted to return here we would have to
reduce that to 90-180 range and stop the xanax.”

60. DOCTOR-l ’s patient files reflected that S.E. (date of birth November 26, 1979),
“Had been with HINDERLITER on an MME of 270 plus clonazepam but says [S.E] didn’t like
HINDERLITER and thought that he was going to retire any day leaving [S.E.] without pain
medications Had been looking for another pain clinic and found one in Roland, OK. [S.E] went
there and the physician was a primary care doctor and could only prescribe oxycodone 20 mg three
times daily and said he would keep reducing it because he had to. [S.E] stayed there for 2 months

and heard about this clinic and came here.”

25

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 31 of 58 Page|D #: 31

61. Based upon my training experience, and knowledge of this investigation,
specifically the knowledge relayed above from DOCTOR-l, it is my belief that the practices of
prescribing medications by HINDERLITER and GABY fall outside the scope of professional
practice and are not for a legitimate medical purpose

21 Surveillance of HINDERLITER and GABY Clinics and Interviews of Persons

Familiar With HINDERLITER and GABY and Their Medical Clinics.

62. On August 14, 2017, the DEA Was telephonically contacted by M.B. who reported
that a doctor in M.B.’s area named HINDERLlTER Was overprescribing prescription pain pills to
M.B.’s spouse, identified as D.W. (born February 6, 1972), as Well as other individuals M.B. knew
in the area. Specifically, M.B. reported that D.W. was receiving treatment from HINDERLITER
for an old back injury D.W. sustained in a motor vehicle accident M.B. advised that
HINDERLITER prescribed D.W. the following prescriptions on a monthly basis 140
Hydrocodone/Acetaminophen 10/35 mg tablets 140 Oxycodone 30 mg tablets 84 Alprazolam 2
mg tablets M.B. stated that D.W. takes the aforementioned prescriptions and is then rendered
unable to function. M.B. indicated that D.W. constantly passes out on the floor after taking the
aforementioned combination of medications and that D.W. has become so addicted to the
Oxycodone tablets that D.W. has begun to use unconventional methods of administration such as
snorting the tablets

63. M.B. reported that M.B. contacted HINDERLITER’S office on several occasions
and spoke to both HINDERLITER and “his nurse” and that neither HINDERLITER nor his nurse
seemed concerned about D.W.’s reaction to the medication. M.B. advised that after several
unsuccessful attempts to have D.W.’s medication changed or the dosage lowered M.B. decided to

contact the DEA to file a complaint

26

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 32 of 58 Page|D #: 32

64. On July 23, 2018, law enforcement officers conducted surveillance at the
HINDERLITER PAIN CLINIC. Surveillance was established at approximately 8:30 a.m., and it
was observed that prior to employee arrival, approximately three patients were waiting in front of
the HINDERLITER PAIN CLINIC. Law enforcement officers observed a steady flow of vehicle
traffic enter the HINDERLITER PAIN CLINIC parking lot, wherein individuals exited their
vehicles and walked into the HfNDERLlTER PAIN CLINIC. They further observed
HINDERLITER arrive at 9:07 a.m., and Chelcie McClain, a HINDERLITER PAIN CLINC
employee, arrive at 9:12 a.m., wearing medical scrubs. Surveillance was conducted throughout
the day on the comings and goings of patients At 5:20 p.m., HINDERLITER exited the
HINDERLITER PAIN CLINIC and left the area. At approximately 5:25 p.m., Chelcie McClain
exited the HINDERLITER PAIN CLleC and left the area. Vehicle indexing by law enforcement
officers revealed vehicles registered to individuals with addresses in Fort Smith, Charleston,
Barling, Danville, Lavaca, Dardanelle, Van Buren, Cove, Greenwood, Subiaco, Russellville, and
Waldron, Arkansas. Based on my training experience, and knowledge of this and similar
investigations it is my belief that the steady flow of traffic at the clinic and the diverse geography
of the patients arriving at an out-of-town clinic specializing in pain management through the
prescription of controlled substances is indicative of the clinic operating in a manner outside the
scope of a professional medical practice and dispensing and distributing controlled substances
without a legitimate medical purpose

65. On July 24, 2018, law enforcement officers conducted surveillance at the
HINDERLITER PAIN CLINIC, beginning at approximately 8:55 a.m. At that time, they observed
three patients sitting on the sidewalk in front of the HINDERLITER PAIN CLINIC. At 9:04 a.m.

Chelcie McClain arrived, opened the HINDERLITER PAIN CLINIC, and the individuals waiting

27

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 33 of 58 Page|D #: 33

outside on the sidewalk entered the clinic. Law enforcement officers observed vehicles arrive at
the clinic and further observed HINDERLITER, arrive at approximately 9:14 a.m. Law
enforcement officers observed a steady flow of traffic enter the HINDERLITER PAIN CLINlC
parking lot. On some occasions one individual would exit their vehicle, enter the clinic, and return
to their vehicle shortly thereafter. On other occasions more than one individual arrived in a
particular vehicle and one person would enter, while one person stayed in the vehicle, or all of the
occupants in a particular vehicle would exit the vehicle and enter the HINDERLITER PAIN
CLINIC. Surveillance concluded at 11:22 a.m. on that same date of July 24, 2018.

66. On an unknown date in or about July 2018, GABY discontinued his employment
at the HINDERLITER PAIN CL1N1C and opened a new clinic, the GABY PAIN CLINC, located
at 2408 South 51st Court, Suite F, Fort Smith, Arkansas On July 25, 2018, law enforcement
officers conducted surveillance at the GABY PAIN CLINIC, beginning at approximately 10:15
a.m. As surveillance was being established, law enforcement officers observed Melody Jones
identified as the Officer Manager for the GABY PAIN CLINIC, standing in the entrance of the
GABY PAIN CLINIC. At approximately 10:17 a.m., an individual exited a vehicle and walked
to the front door of the GABY PAIN CLIN 1C and attempted to enter. The individual turned the
door knob and found that it was locked. The individual walked back toward his vehicle when
Melody Jones exited the GABY PAIN CLINIC and made contact with the male Both Melody
J ones and the individual entered the GABY PAIN CL1N1C shortly thereafter.

67. At approximately 10:25 a.m. an individual approached the GABY PAlN CLleC
on foot, knocked on the door and was allowed in by Melody Jones Law enforcement officers

observed individuals exit the GABY PAfN CLlNlC and enter their vehicles that were parked in

28

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 34 of 58 Page|D #: 34

the GABY PAIN CLINIC parking lot. Vehicle indexing by law enforcement officers revealed
vehicles registered to individuals with address in Fort Smith, Paris and Russellville, Arkansas

68. On July 27, 2018, law enforcement officers established surveillance at the GABY
PAIN CLINIC beginning at approximately 7:30 a.m. At that time, they observed three vehicles
parked in the GABY PAIN CLINIC parking lot. From the hours of 7:30 a.m. to approximately
9:30 a.m. on that same day of July 27, 2018, law enforcement officers observed multiple vehicles
enter the GABY PAIN CLINIC parking lot, wherein people exited their vehicles and returned to
their vehicles shortly thereafter. For example, at 8:25 a.m. a gray Ford passenger car bearing
Arkansas license plate 341380, and occupied by three people, entered the parking lot. Law
enforcement officers observed two of the individuals exit the vehicle, enter the GABY PAIN
CLINIC, and return to the gray Ford passenger car at 9;13 a.m.

69. Of the many vehicles law enforcement observed in the GABY PAIN CLINIC
parking lot on that same day of July 27, 2018, during the two-hour window wherein surveillance
was conducted, vehicle indexing determined that several vehicles returned to individuals whose
addresses where located throughout the state of Arkansas to include addresses located in Fort
Smith, Van Buren, North Little Rock, Booneville, Hot Springs National Park, and Fayetteville.
Based on my training experience, and knowledge of this and similar investigations it is my belief
that the steady flow of traffic at the clinic and the diverse geography of the patients arriving at an
out-of-town clinic specializing in pain management through the prescription of controlled
substances is indicative of the clinic operating in a manner outside the scope of a professional
medical practice and dispensing and distributing controlled substances without a legitimate

medical purpose

29

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 35 of 58 Page|D #: 35

70. The investigation revealed that Melody J ones and Chelcie McClain were identified
as paid staff of the HINDERLITER PAIN CLINIC. A review of payment records and surveillance
of both the HINDERLITER PAIN CLINIC and the GABY PAIN CLlNlC conducted by law
enforcement officers indicated that Melody Jones and Chelcie McClain have been employed by
either the HINDERLITER PAIN CLlNlC and/or the GABY PAIN CLINIC for over one year.
Based on surveillance of the HINDERLITER PAIN CLINIC during the week of July 23, 2018, to
July 27, 2018, no other staff other than HINDERLITER and Chelcie McClain appeared to be
present at the HINDERLITER PAIN CLINIC. Based on surveillance of the GABY PAIN CLINIC
during the week of July 23, 2018, and July 27, 2018, no other staff other than GABY and Melody
Jones appeared to be present at the GABY PAIN CLIN 1C.

71. Law enforcement officers contacted the Arkansas State Board of Nursing (ASBN)
representative to verify whether Melody J ones and/or Chelcie McClain were registered as licensed
practical nurses or registered nurses through the ASBN. A check of www.NURSYS.com, a
nationwide license verification system for nurses conducted by the ASBN representative
determined that neither Melody Jones nor Chelcie McClain were registered as licensed practical
nurse or registered nurse in Arkansas

72. On August 13, 2018, at approximately 11;40 a.m. law enforcement officers visited
several pharmacies located in the Fort Smith area in an attempt to obtain information related to
HINDERLITER, GABY, the HINDERLITER PAIN CLINIC and the GABY PAIN CLIN 1C. Law
enforcement officers established contact with A.R., a pharmacist employed by Walmart located at
2214 Fayetteville Road, Van Buren, Arkansas A.R. stated that physicians at the HINDERLITER
PAIN CLIN 1C often write combination prescriptions for patients to include, narcotics

benzodiazepines, and sedatives. A.R. further stated that groups of patients from the

30

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 36 of 58 Page|D #: 36

HINDERLITER PAIN CLINIC would show up to the pharmacy where A.R. was employed trying
to fill prescriptions right after the narcotics shipment was received, as if the groups of patients
knew when Walmart received the narcotics A.R. intimated that most HINDERLITER PAIN
CLINIC patients had the same doses and medications regardless of their treatment and that high
quantities of medications were being prescribed A.R. advised that GABY wrote higher quantities
on a more frequent basis than HINDERLITER and that A.R. has seen very few physicians writing
these combinations of medications especially at this quantity and with this volume A.R. stated
that oncologists are normally the physicians that prescribe these doses of medications for cancer
patients but very rarely do general practitioners A.R. stated that A.R. is a part-time employee of
Midland Drug, Inc., another pharmacy in Fort Smith, and has seen similar HINDERLITER PAIN
CLINIC prescriptions there A.R. stated that HINDERLITER and GABY have been flagged for
concern due to the prescriptions HINDERLITER and GABY prescribe, and both HINDERLITER
and GABY appear on Walmart’s “Do Not Fill List,” which prevents Walmart’s pharmacists from
filling HINDERLITER’S and GABY’S prescriptions at their pharmacy.

73. On August 13, 2018, at approximately 2115 p.m., law enforcement officers made
contact with J.P., a pharmacist employed by Walmart located at 1 101 West Ruth Avenue, Sallisaw,
Oklahoma. J.P. informed law enforcement officers that he/ she was familiar with the
HINDERLITER PAIN CL1N1C, HINDERLITER and GABY. J.P. stated that HINDERLITER
was blocked from billing Medicare/Medicaid due to previous charges related to fraudulent billing
J.P. was unaware of specific details but J.P. had knowledge as a result of J.P.’s previous dealings
with HINDERLITER

74. J.P. stated that J.P. believed that HINDERLITER moved to a “cash clinic” due to a

lack of income at another practice J.P. stated that J.P. had recently refused to fill a prescription

31

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 37 of 58 Page|D #: 37

from the HINDERLITER PAIN CLINIC. Specifically, J.P. refused to fill the prescription because
it was prescribed by GABY, a pediatrician, to an adult patient, traveling a long distance, for a large
quantity of narcotics and the prescription did not meet the scope of practice J.P. stated that
HINDERLITER and GABY have been flagged for concern due to the prescriptions
HINDERLITER and GABY prescribe and both HINDERLITER and GABY appear on Walmart’s
“Do Not Fill List,” which prevents Walmart’s pharmacists from filling HINDERLITER’S and
GABY’S prescriptions at their pharmacy.

75 . On August 13, 2018, law enforcement officers established contact with S.S. Law
enforcement officers learned from S.S. that S.S. has worked for the same business in the same
office building since the 1990s S.S. stated that S.S is familiar with the GABY PAIN CL1N1C as
the GABY PAIN CL1N1C is a tenant in the office building where S.S.’s business has also been a
tenant since the 1990s. S.S. stated that the GABY PAIN CL1N1C moved in to the office building
on approximately July 4, 2018, and that to S.S.’s knowledge, the GABY PAIN CL1N1C employs
GABY and one other person. S.S. identified this GABY employee as Melody, who S.S. believes
is a secretary, who S.S. has observed leaving the GABY PAIN CL1N1C on foot, with GABY, or
via public transportation

76. S.S. related that S.S. arrives at work at approximately 9:00 a.m., and that the GABY
PAIN CL1N1C is typically already open for business S.S. stated that the GABY PAIN CL1N1C
conducts the majority of the day’s business during the morning hours S.S. stated that before the
GABY PAIN CL1N1C was a tenant of S.S.’s office building S.S. arrived at work earlier than 9:00
a.m., but S.S. does not feel comfortable arriving to work early because of GABY PAIN CLINIC’S
“clientele.” By this S.S. further advised that “the area did not have the riff raff it does now.” S.S.

stated that “everything has changed since the GABY PAIN CL1N1C moved into the office

32

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 38 of 58 Page|D #: 38

building” S.S. reported that other staff and tenants of the office building routinely left their vehicle
windows down, their vehicles unlocked, and their office doors unlocked during business hours
S.S. reported that now, S.S.’s office locks their office door on a regular basis and always lock their
vehicles to prevent theft

77. S.S. stated that most of the GABY PAIN CL1N1C patients arrive at roughly the
same time in the morning and wait to see GABY. S.S. stated that it is not uncommon to see 30
patients a day coming in and out of the GABY PAIN CLINIC. S.S. stated that S.S. has observed
groups of people or couples show up together when visiting the GABY PAIN CLINIC. S.S. stated
that it is not uncommon to see multiple people traveling in the same vehicle, and that sometimes
they stay a while, while other times they are “in and out”

78. S.S. stated that S.S. has observed vehicles bearing out-of-state vehicle license plates
in the GABY PAIN CL1N1C parking lot, but that not all of the vehicles bearing out-of-state vehicle
license plates are necessarily visiting the GABY PAIN CL1N1C. S.S. stated that patients of the
GABY PAIN CL1N1C are often seen hanging out in the parking lot, smoking and/or loitering
and/or waiting for the individuals they arrived with who had not finished their visit with GABY.
S.S. described the GABY PAIN CL1N1C as “a revolving door of people.” S.S. related that because
of S.S.’s tenure in the office building S.S. is familiar with other businesses in the immediate
vicinity, to include a neighboring neck and back clinic that S.S. described as having a low volume
of patients

79. S.S. stated that S.S. has seen drivers take groups in to the GABY PAIN CL1N1C to
get prescriptions and expressed concerns that “three different generations of people are out in the
middle of the day visiting the GABY PAIN CL1N1C and are not at wor .” S.S. described one

truck S.S. observed in particular that was occupied by three males and one female ranging in age

33

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 39 of 58 Page|D #: 39

from 205 to 60s wherein all of the occupants entered the GABY PAlN CLINIC, presumably for
treatment

80. S.S. advised that some GABY PAIN CL1N1C patients seem legitimate and S.S. has
observed them using canes and wheel chairs to assist with mobility, but S.S. stated that the majority
of people that S.S. has observed enter the GABY PAIN CL1N1C walk normally and look like
“junkies.” S.S. stated that the GABY PAIN CL1N1C typically keeps the door to the GABY PAIN
CL1N1C locked even when the clinic is open for business and that the clinic displays a sign asking
visitors to “knock.”

81. S.S. described one incident wherein a truck full of people arrived at the GABY
PAIN CL1N1C and a verbal argument ensued in the parking lot between the truck’s occupants
S.S. stated that S.S. opened the front door of S.S.’s office and asked the truck’s occupants “Are
you looking for the pill doctor?” The truck’s driver replied, “Yes.” S.S. then stated that S.S.
pointed to the GABY PAIN CLleC’S door and stated, “He’s over there.” The truck’s driver
replied, “Thanks” S.S. stated that S.S. refers to GABY as the “pill doctor” for two reasons
Namely, because the majority of people walk out of the GABY PAIN CL1N1C with prescriptions
and because of S.S.’s conversations with M.T. a United States Postman regarding GABY because
M.T. shares the same sentiment

82. Specifically, S.S. stated that S.S. and M.T. have spoken at length regarding their
growing concerns over the GABY PAIN CLINIC. S.S. stated that M.T. advised that the GABY
PAIN CL1N1C did not send or receive any mail. Furthermore, according to S.S., “Melody” has
“loose lips” when M.T. inquired about the GABY PAIN CL1N1C and the GABY PAIN CLINIC’S

alternative pain treatments According to S.S., Melody advised M.T. that the GABY PAIN

34

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 40 of 58 Page|D #: 40

CL1N1C only writes prescriptions and offers no other form of treatment S.S. stated that it is S.S.’ s
belief that GABY is contributing to the opioid epidemic and it angers S.S.

83. On August 14, 2018, at 12:00 p.m., law enforcement officers made contact with
S.A., a pharmacist employed by Walgreens located at 2701 Rogers Avenue, Fort Smith, Arkansas
S.A. informed law enforcement officers that he/she was familiar with the HINDERLITER PAfN
CLINIC, HINDERLITER and GABY. S.A. stated that HINDERLITER was on Walgreens “Red
Flag” list for not prescribing properly and for writing large quantities of narcotics regardless of
the treatment S.A. advised that S.A. refuses prescriptions from the HINDERLITER PAIN
CL1N1C and HINDERLITER quite frequently but that some prescriptions are filled on a patient
by patient basis if Walgreens and/or S.A. is able to verify further. S.A. stated that S.A. is not the
Pharmacist in Charge of that particular Walgreens location, but rather is employed as a “floater
pharmacist” and has observed the same prescriptions from the HINDERLITER PAIN CL1N1C at
the other Walgreens locations where S.A. works at in Fort Smith,

84. On August 21, 2018, at approximately 8:08 a.m., law enforcement officers acting
in an undercover capacity telephonically contacted the GABY PAfN CL1N1C in reference to
patient requirements The telephone call was answered with the introduction, “GABY PAIN
CLINIC, this is Melody,” believed to be Melody Jones The undercover law enforcement officer
asked the individual who identified herself as Melody if the GABY PAfN CL1N1C was accepting
new patients to which she responded, “No.” The individual who identified herself as Melody then
instructed the undercover law enforcement officer to call the GABY PAIN CL1N1C back in two
weeks The undercover law enforcement officer asked Melody what the new patient requirements
were to which Melody advised that the first office visit was $200.00 and $l20.00 for each office

visit thereafter. Melody further advised that the GABY PAfN CLleC did not accept insurance

35

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 41 of 58 Page|D #: 41

and that the clinic required a paper copy of a CT scan, X-Ray or MRI administered within the last
6 years upon the first office visit The telephone call was then terminated

85. On August 30, 2018, law enforcement officers interviewed M.T., a mailperson with
the United States Postal Service (USPS). M.T. reported that he/she has worked for the USPS for
18 years and is familiar with the GABY PAIN CL1N1C because the GABY PAIN CL1N1C is on
the same delivery route that M.T. has served for the last 6 or 7 years M.T. stated that M.T. has
serviced the GABY PAIN CL1N1C since it opened in July of 2018. M.T. described the business
to law enforcement officers as unusual in that the GABY PAIN CL1N1C did not send or receive
mail on a regular basis which, in M.T.’s opinion was “extremely rare.” Specifically, M.T. reported
that the GABY PAIN CL1N1C may receive one piece of mail in any given week, which is typically
“junk” mail and recalled one occasion wherein the GABY PAIN CL1N1C had one piece of
outgoing mail.

86. M.T. stated that the GABY PAIN CLINIC’S work schedule appeared to be “odd”
in that it did not operate with set hours or on a set schedule Furthermore, M.T. described a sign
displayed on the door to the GABY PAIN CL1N1C that reads “We are here, knock loudly,” but
indicated that the sign is not always displayed, even when the clinic is open for business M.T.
stated that even when the GABY PAlN CL1N1C is open for the business the front door typically
remains locked

87. M.T. reported that on the days that the clinic is open for business the parking lot is
filled with people, some loitering and others waiting to visit with GABY. M.T. indicated that the
patients of the clinic sign in to the clinic using an iPad, and then return outside where they can
smoke and carry on. M.T. reported that the patients of the GABY PAIN CL1N1C show up by the

carload, often times with one driver and three passengers M.T. stated that sometimes the driver

36

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 42 of 58 Page|D #: 42

of the vehicle enters the clinic, other times the driver of the vehicle remains in the car while the
other occupants of the vehicle enter the clinic.

88. M.T. stated that the patients at the GABY PAlN CL1N1C “do not fit in in the area”
and “do not look like the people” M.T. sees at the pain clinic where M.T. has been treated for back
pain. Specifically, M.T. reported that M.T. suffered back injuries related to work that resulted in
three back surgeries physical therapy and continued weekly injections Specifically, M.T.
explained that M.T. rarely sees a “legitimate-looking patient” and described the patients at the
GABY PAlN CL1N1C as “tweakers” and “red flag” patients

89. On one occasion, M.T. asked the GABY PAlN CL1N1C receptionist, later identified
by M.T. via photograph as Melody Jones about the treatment the GABY PAlN CL1N1C offered
Melody Jones informed M.T. that the GABY PAlN CL1N1C did not do physical therapy or
injections because injections could paralyze you. lnstead, the GABY PAIN CL1N1C just
prescribed pain pills for treatment M.T. stated M.T. was alarmed by Melody Jones’s response
M.T. stated on some of the days when M.T. encounters Melody J ones she acts like M.T.’s best
friend, and, that other days when M.T. encounters Melody Jones she appears withdrawn as if she
is possibly under the influence

90. On October 1, 2018, the DEA received a telephone call from L.P., an employee of
Premise Health, in Fort Smith, who stated that he/she was conducting a liver enzyme test on T.V.,
a patient Specifically, L.P. stated that they were discussing the risks of taking large quantities of
narcotics containing acetaminophen after reviewing T.V. ’s prescription monitoring program report
that indicated that T.V. receives 168 Oxycodone HCL 30 mg Tablets and 112
Oxycodone/Acetaminophen 5/325 mg Tablets on a monthly basis T.V., stated that he/she was

not concerned because he/ she does not take the majority of the medication he/she receives T.V.

37

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 43 of 58 Page|D #: 43

informed L.P. that T.V. gives the pills to T.V.’s significant other, M.V., instead of taking them and
T.V. stated that T.V. just took a few “here and there.”

91. L.P. determined that T.V. was a patient at the GABY PAIN CL1N1C and was
treated by GABY on a monthly basis L.P. stated that L.P. attempted to contact GABY about the
information T.V. relayed but L.P. was unable to reach the clinic after multiple attempts The DEA
further confirmed via the prescription drug monitoring pro gram that T.V.’s significant other, M.V.,
received medication from GABY on a monthly basis with a prescription for 28 Clonazepam 1 mg
Tablets, 180 Oxycodone 30 mg Tablets, 168 Oxycodone 10 mg Tablets and a separate prescription
for 16 Oxycodone HCL 10 mg Tablets filled at Anderson’s Discount Pharmacy in Fort Smith,

92. On October 3, 2018, law enforcement officers conducted an interview of C.B., an
individual currently on Arkansas state parole at the Arkansas Community Corrections Office in
Russellville, Arkansas as C.B. was determined to be a patient of HINDERLITER4 During the
interview, C.B. was informed that C.B. was not under arrest and free to leave at any time C.B.
agreed to speak with agents and an interview was conducted C.B. was granted no promises or
consideration in exchange for the information C.B. reported Specifically, C.B. stated that C.B.
was no longer under the care of a pain management doctor and had stopped taking pain
medications C.B. stated that C.B. had not seen HINDERLITER for approximately 6 months but
that when C.B. was a patient of HINDERLITER’S, C.B. had seen HINDERLITER every 28 days
for approximately one year. C.B. related that C.B. had to take C.B.’s previous medical records
from a previous provider and a copy of C.B.’s last MRI to the HINDERLITER PAlN CLINIC.
C.B. stated that a doctor referred C.B. to HINDERLITER after C.B. was diagnosed with

Fibromyalgia and C.B. could not get in to a clinic in Conway, Arkansas

 

4 C.B.’s criminal history includes but is not limited to arrests and/or criminal convictions for theft, battery, narcotics
trafficking offenses firearms offenses and possession of drug without prescription.

38

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 44 of 58 Page|D #: 44

93. 1n describing a typical appointment with HINDERLITER, C.B. stated that upon
arrival, C.B. paid $120.00 for the first visit and $100.00 for each visit thereafter. C.B. reported
that the receptionist would administer a urine drug screening and take C.B. to see HINDERLITER
in what C.B. described as HINDERLITER’S office C.B. stated there was no examination table
in the office; C.B. would sit in a chair, and no physical examination was ever administered C.B.
stated C.B. would tell HINDERLITER that C.B.’s pain was 8 out 10 and that Oxycodone worked
best for C.B. C.B. stated that C.B. was prescribed Oxycodone 30 mg Tablets, Oxycodone 15 mg
Tablets, and Xanax. After picking up C.B.’s prescription from the receptionist at the front desk,
C.B. would fill the prescriptions at Newton’s Pharmacy located in Russellville. C.B. stated that
HINDERLITER increased C.B.’s dosage by request and did not offer any alternative therapies.
According to C.B., HINDERLITER never counseled C.B. on the dangers of taking narcotics and
sedatives simultaneously. C.B. stated that C.B. had an insurance provider which C.B. used to fill
prescriptions but could not use it at the HINDERLITER PAIN CL1N1C because the
HINDERLITER PAIN CL1N1C was a cash only business C.B. stated that HINDERLITER
discharged C.B. from his care after C.B. tested positive for methamphetamine after a routine urine
drug screening

94. On October 4, 2018, law enforcement officers conducted an interview of M.S., an
individual currently on Arkansas state parole at the Alma, Arkansas Police Department, as M.S.
Was determined to be a patient of GABY.5 During the interview, M.S. was informed that M.S.
was not under arrest and free to leave at any time M.S. was granted no promises or consideration
in exchange for the information M.S. reported M.S. stated that M.S. is a former patient of GABY

and that the last time M.S. saw GABY was July 6, 2017, just prior to being sent to the Arkansas

 

5 M.S.’s criminal history includes but is not limited to arrests and/or criminal convictions for burglary, theft, hot
check violations and narcotics trafficking offenses

39

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 45 of 58 Page|D #: 45

Department of Corrections. M.S. stated that M.S. acquired pharmaceutical narcotics from a
physician and a chiropractor at a clinic in Roland, Oklahoma, who operated a pill mill that was
utilized by numerous people to acquire pharmaceutical narcotics for distribution or abuse M.S.
admitted that during this time period, M.S. was abusing and selling pharmaceutical narcotics on
the “street.”

95. M.S. stated that through M.S.’s associations with others involved in the illicit
distribution of pharmaceutical narcotics M.S. learned that GABY and HINDERLITER ran a “pill
mill” in Fort Smith. As such, M.S. scheduled an appointment with GABY. According to M.S.,
the receptionist informed M.S. to bring an X-ray or old medical records to M.S.’s appointment
with GABY and that the first appointment would be $125.00 in cash and that M.S. would be
required to take a urinalysis

96. M.S. stated that during M.S.’s first visit with GABY, M.S. brought in an MRI that
was 7 years old M.S. stated that GABY did not review the X-ray and conducted a very brief
physical examination within GABY’S actual office At this time, M.S. was informed that M.S.
would provide a urine specimen to the receptionist and pay the $125.00 for the visit M.S. stated
that GABY requested M.S.’s medical records but M.S. stated that M.S. never provided them to
GABY. M.S. stated that at M.S.’s first visit, GABY wrote M.S. prescriptions for Roxicodone 20
mg Roxicodone 10 mg and a muscle relaxer. M.S. stated that M.S. subsequently talked GABY
into prescribing M.S. methadone in addition to the aforementioned narcotics

97. M.S. stated that M.S. had an appointment with GABY every 28 days to get
prescriptions for Roxicodone 20 mg Roxicodone 10 mg and a muscle relaxer (and sometimes
methadone). M.S. stated that at each appointment, M.S. paid $100.00 in cash and provided a urine

specimen behind closed doors without being monitored by anyone on GABY’S staff. M.S. stated

40

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 46 of 58 Page|D #: 46

that GABY knew people were bringing in urine that would test for the same narcotics prescribed
and M.S. admitted that M.S. had utilized a friend’s urine who took Roxicodone and muscle relaxers
in order to pass the urinalysis According to M.S., M.S. would leave the urine specimen in a vile
wrapped in a hand warmer.

98. M.S. stated that shortly after M.S.’s initial visit with GABY, M.S. stopped using
Roxicodone and began to distribute all of the pills acquired by GABY to users in the Fort
Smith/Alma area. Specifically, M.S. estimated that from May 2016 to July 2017, all of the
pharmaceutical narcotics M.S. acquired from GABY were distributed to M.S.’s customer base in
the Northwest Arkansas area. M.S. stated that on each prescription, M.S. earned approximately
$5,000.00 to $7,000.00 in profit selling the pills on the street

99. M.S. stated that M.S. began bringing other potential patients to GABY to include
M.S.’s immediate family to allow for them to acquire pharmaceutical narcotics M.S. stated that
GABY never followed up on pain levels did not conduct additional physical examinations and
did not seek alternative treatment methods M.S. stated, “1 didn’t need all the Roxi’s from
[GABY]. He doesn’t care [GABY] runs a pill mill and with $125.00 a person can obtain any
amount of pharmaceutical narcotics This is known to everyone in the pill world.”

100. On October 4, 2018, law enforcement officers conducted an interview of C.l., an
individual currently on Arkansas state parole at the Arkansas Community Corrections Office in
Russellville, Arkansas as C.I. was determined to be a former patient of HINDERLITER and
GABY.6 During the interview, C.l. was informed that C.1. was not under arrest and free to leave
at any time C.l. was granted no promises or consideration in exchange for the information C.l.

reported C.l. agreed to speak with agents and an interview was conducted

 

6 C.l.’s criminal history includes but is not limited to arrests and/or criminal convictions for forgery, hot checks
endangering the welfare of a minor, and narcotics trafficking offenses

41

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 47 of 58 Page|D #: 47

101. C.l. stated that C.l. is currently a patient of DOCTOR-l but has seen
HINDERLITER and GABY in the past and estimated that C.l.’s last visit with GABY was in
approximately June of 20 1 7. C.l. stated that after C.1. went to prison, C.1. no longer sought medical
care from HINDERLITER or GABY.

102. C.1. stated that C.l. was a patient of the Wild Horse Pain Clinic but was referred to
HINDERLITER in approximately 2015 after being given a list of pain management providers in
the area. C.1. stated that C.l. had a diagnosis for Lupus and had trouble with prior back surgeries
C.1. stated that C.1. was first treated by HINDERLITER but then became a patient of GABY
because HINDERLITER was not “listening” to C.1. C.l. stated that neither HINDERLITER nor
GABY did a physical examination on C.l. throughout the duration of C.1.’s treatment and reported
that C.l. was never supervised when C.1. had to submit a urine specimen. C.l. described the
HINDERLITER PAlN CL1N1C as a “revolving door” of people and stated that several people
would ride together to the clinic for their appointments

103. C.1. described a typical appointment with GABY and stated that small talk would
ensue followed by GABY writing prescriptions C.l. stated that C.1. believed that C.1.’s
prescriptions were written out before C.l.’s appointment with GABY. C.1. stated that C.1. did not
think C.1. needed the amount of medication C.l. was prescribed C.l. stated that C.1. tried to stop
taking Oxycodone and attempted to switch to Dilaudid but GABY would not do it. C.l. stated that
C.1. filled the prescriptions at Anderson’s Discount Pharmacy in Fort Smith after Harp’s Pharmacy
(unknown location) questioned the prescriptions C.l. admitted that C.l. sold C.l.’s prescriptions
for Xanax and that other HINDERLITER and GABY patients sold the medications they were
prescribed as well. C.l. also stated that C.1. was aware of patients of GABY that fatally overdosed

on prescription medications

42

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 48 of 58 Page|D #: 48

104. The preceding paragraphs reveal that both the HINDERLITER and GABY clinics
conduct business in several ways which based on my training experience, and knowledge of this
and similar investigations lead me to believe that both HINDERLITER and GABY are engaged in
the distribution and dispensary of controlled substances outside the scope of a professional medical
practice and not for a legitimate medical purpose The evidence which strongly leads me to this
belief includes but is not limited to: the clinics operating on a cash-only basis the clinics servicing
patients from a wide geographic area; the clinics operating only during limited days and times and
while open, employing a locked door where patients must knock to enter; the clinics seemingly
not offering any other form of treatment aside from the prescribing of controlled substances the
clinics reportedly lacking little or any medical equipment; patients arriving in groups for treatment;
the seeming lack of proper procedures for urinalysis of patients and reported instances of patients
providing false samples for urinalysis and the clinics being placed on “do not fill” lists for major
pharmacies such as Walmart and Walgreens

3) Non-Fatal Overdose and Deaths of Patients Treated by HINDERLITER and

GABY Due to the Prescribing of Controlled Substances Outside the Scope of
a Professional Medical Practice.

105. The investigation revealed that on November 21, 2016, the police officers with the
Muldrow, Oklahoma, Police Department received a possible overdose call regarding 56-year-old
G.S. The Muldrow, Oklahoma, Police Department Incident Report indicates that, “Upon arrival
[police officers found G.S.] incoherent and unresponsive sitting in a chair at the kitchen table
EMS was arriving right behind [the police officers] and [police officers] could tell [G.S.] was
breathing On the table, [police officers] noticed three empty prescription bottles two syringes
and a spoon with residue of a bluish tint. These items were seized via plain view after [G.S.’s]

mother, [M.E.], invited [the police officers] in to check on [G.S.]. EMS arrived and attempted to

43

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 49 of 58 Page|D #: 49

inject [G.S.] with Narcan into [G.S.] but could not hit a vein. They then gave the Narcan nasally.
[G.S.] was taken by ambulance to St. Edwards Hospital. The bottles [police officers found] were
by several Doctors but the scheduled substances were issued by [GABY]. [Police officers]
checked online and called the numbers which was Sparks Pediatrics who stated that [GABY] no
longer worked there and had been terminated [Police officers] then went to Muldrow Pharmacy
where [they] obtained [G.S.’s] recent medications 84 2 mg Xanax, 112 Oxycodone 30, and 112
Hydrocodone with ibuprofen 7.5/200, on Thursday, November 17, 2016. The spoon was sent off
for testing and the syringes were placed in a disposal container for destruction [Police officers]
will attempt to make contact with [GABY] and the Arkansas Medical Board.”7

106. The investigation revealed that 31-year-old M.H. was a patient of GABY. On or
about July 20, 2017, GABY prescribed M.H. 22 Oxycodone HCL 10 MG Tablets (MME 55.0);
50 Oxycodone HCL 30 MG Tablets (225.0 MME), 90 Oxycodone HCL 10 MG Tablets (58.7
MME), and 56 Alprazolam 2 MG Tablets which was filled on that same date of July 20, 2017, at
Anderson’s Discount Pharmacy in Fort Smith, M.H. died on July 24, 2017, On or about July 25,
2017, a Medical Examination was conducted by the State Crime Laboratory, Medical Examiner
Division, in Little Rock, Arkansas following the death of M.H. in Sebastian County, Arkansas
Specifically, the cause of death was determined to be “Bronchopneumonia due to Mixed Drug
1ntoxication” and the manner of death was determined to be “Accident” The Opinion of the
Medical Examiner Division stated that, “[l]n consideration of the circumstances of death and after
autopsy of the body, it is our opinion that M.H., a 31-year-old [], died of bronchopneumonia due
to mixed drug intoxication The agency responsible for the investigation of [M.H.’s] death was

the Sebastian County Coroner’s Office They reported that [M.H.] was found unresponsive at

 

7 G.S. is currently being treated as a patient by DOCTOR-l.
44

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 50 of 58 Page|D #: 50

[M.H.’s] residence [M.H.] was transported to a local hospital where [M.H.] was declared
deceased At autopsy, there was a laceration of the lateral right eyebrow. 1t is unclear how this
was incurred No associated craniocerebral trauma was present No other trauma was seen No
significant gross natural disease was found which would be associated with unexplained death.
Microscopic evaluation of the organ systems revealed bronchopneumonia and evidence of past
intravascular drug abuse Toxicological studies showed a fatal combination of oxycodone and
alprazolam with a small amount of diphenhydramine and promethazine.”

107. The investigation revealed that 48-year-old J.M. was a patient of HINDERLITER
On or about July 24, 2017, HINDERLITER prescribed J.M. 112 Oxycodone HCL 15 MG Tablets
(90.0 MME), 56 Hydrocodone-Acetaminophen 10-325 (20.0 MME) and 84 Clonazepam 1 MG
Tablets which were filled on that same date of July 24, 2017. J.M. died on August 16, 2017, On
or about that same date of August 17, 2017, a Medical Examination was conducted by the
Oklahoma Board of Medicolegal 1nvestigations Office of the Chief Medical Examiner in Tulsa,
Oklahoma, following the death of J.M. in Muldrow, Oklahoma. The Opinion of the Office of the
Chief Medical Examiner stated that, “The cause of death is sepsis due to bacteremia. Other
significant conditions are cellulitis of the left hip, intravenous drug abuse and acute intoxication
by alprazolam and hydrocodone The manner of death is classified as accident.”

108. The investigation revealed that 44-year-old T.M. was a patient of GABY. On or
about September 22, 2017, GABY prescribed T.M. 140 Oxycodone HCL 15 MG Tablets (112.5
MME), 112 Hydrocodone-Acetaminophen 5-325 Tablets (20.0 MME), and 84 Alprazolam 2 MG
Tablets, which were filled on September 25, 2017, at the Hudson Pharmacy (unknown location).
On September 28, 2017, the Muldrow, Oklahoma, Police Department was dispatched to T.M.’s

residence regarding a possible overdose Upon arrival, police officers encountered T.M.’s wife,

45

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 51 of 58 Page|D #: 51

P.M. who escorted police officers into a bedroom. Once there, police officers observed that T.M.
was deceased and lying on the floor near the bed. The Muldrow Police Department
lncident/Offense Report reflects that “[P.M.] advised that [P.M.] believed [T.M.] took too many
of [T.M’s] medications [P.M.] advised that [T.M’s] doctor GABY, had the previous day upped
[T.M.’s dosage of Oxycontin. [P.M.] further advised that [P.M.] believed [T.M.] took 4 oxy pills
last night at one time [P.M.] advised that [T.M.] has abused [T.M.’s] medications in times past
and that [T.M.] was currently taking Oxycontin and Xanax for depression and anxiety. [P.M.]
advised that [T.M.] was nearing a 14 day incarceration period that [T.M.] was not wanting to do.
[] The only stated medical issues besides depression and anxiety was hypertension pre-diabetes
and a gastric bypass conducted in Feb.”

109. The Muldrow Police Department lncident/Offense Report further reflects that,
“Part of the conversation with [P.M.] was that [T.M.] saw GABY in Barling, AR for pain pills 1
asked what [T.M.’s] pain was for and [P.M.] said fibromyalgia. 1 asked where the pills were
located and [P.M.] stated in a lock box under the bed 1 asked why and [P.M.] stated that they had
children but also because [T.M.] abused them. [] The contents were as follows: Bottles with GABY
Date Received Present/Prescribed Pill: 09/25 12/ 140 15 mg Oxycodone; 09/25 35 15 mg
Oxycodone; 09/25 32/112 5/325 Hydrocodone; 09/25/ 64/84 Gabapentin; 09/25/ 31/84
Alprazolam; Dr. Clouse 06/17/ 60/60 Lisinopril 20 mg; 09/20/ 10/30 Citalopram; 8/17 16/20
Amoxicillin 875 mg; Unknow (sic) doctor: 1 Amitrypiline Tablet [].”

110. On or about September 29, 2017, a Medical Examination was conducted by the
Oklahoma Board of Medicolegal 1nvestigations Office of the Chief Medical Examiner in Tulsa,
Oklahoma, following the death of T.M. in Muldrow, Oklahoma. The Opinion of the Office of the

Chief Medical Examiner stated that, “T.M. a 44 year old [], died as a result of Combined Drug

46

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 52 of 58 Page|D #: 52

Toxicity (Oxycodone, Hydrocodone, Alprazolam, and Citalopram). Cardiomegaly and
Hypertension contributed to [T.M.’s] demise Manner of Death: Accident.”

111. The investigation revealed that 46-year-old D.S.W. was a patient of GABY. On or
about December 22, 2017, GABY prescribed D.S.W. 168 Oxycodone HCL 30 MG Tablets (270.0
MME), 112 Hydrocodone-Acetaminophen 10-325 (40.0 MME), 84 Alprazolam 2 MG Tablets
which was filled on that same date of December 22, 2017 at Anderson’s Discount Pharmacy in
Fort Smith. D.S.W. died on December 24, 2017. On or about December 27, 2017, a Medical
Examination was conducted by the State Crime Laboratory, Medical Examiner Division, in Little
Rock, Arkansas following the death of D.S.W in Sebastian County. Specifically, the cause of
death was determined to be “Mixed Drug 1ntoxication” and the manner of death was determined
to be “Accident.” The Opinion of the Medical Examiner Division stated that “[l]n consideration
of the circumstances of death and after autopsy of the body, it is our opinion that D.S.W., a 46-
year-old, [], died of mixed drug intoxication The agencies responsible for the investigation of
[D.S.W.] death were the Sebastian County Coroner’s Office and Fort Smith Police Department
They reported that [D.S.W.] was found unresponsive in [D.S.W.’s] bed When EMS arrived, it
was obvious that [D.S.W.] had died Death was pronounced at the scene by the Coroner. At
autopsy, no external or internal trauma was present The heart was enlarged and there were
emphysematic blebs of the lungs Microscopic evaluation of the organ systems revealed no
processes which would be associated with sudden death. Toxicological studies revealed multiple
drugs The benzodiazepines clonazepam and alprazolam were present The antidepressants
trazodone and citalopram, along with quetiapine and diphenhydramine were found as well. None
of the drugs were present were at levels suggested of purposeful overdose The combination of

opioid narcotics and benzodiazepines would produce a fatal respiratory depression.”

47

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 53 of 58 Page|D #: 53

1 12. The evidence has demonstrated a number of commonalities that exist amongst each
of the examples of patient deaths recounted above 1n each instance, the patient was being treated
by either HINDERLITER or GABY and the patient died from overdose of controlled substances
oftentimes within days of having received a prescription from the respective doctor. 1n all cases
recounted above, the patient was relatively young at the time of their death and was suffering from
no ailment or disease which would account for death standing alone Moreover, in each instance
relayed above, the patient was not under the influence of any controlled substances to include
illicit street narcotics aside from the medications prescribed by HINDERLITER or GABY. Based
on my training experience, and knowledge of this and similar investigations it is my belief based
on the overdose deaths caused by controlled substances outlined above that HINDERLITER and
GABY are engaged in the distribution and dispensary of controlled substances outside the scope
of a professional medical practice and not for a legitimate purpose

113. On November 6, 2018, at approximately 9:22 a.m., law enforcement officers
executed a federal search warrant at the GABY PAIN CLINIC, located at 2408 South 51St Court,
Suite F, Fort Smith, Arkansas 729038. During the execution of the search warrant, law
enforcement officers determined that GABY and/or the GABY PAIN CL1N1C utilized DrChrono
lnc. to assist in GABY’S medical practice Although law enforcement officers obtained forensic
images of the information stored using the DrChrono lnc. service during the execution of the search
warrant, a user-friendly version of this same information is requested in the instant Affidavit

114. On November 19, 2018, the DEA sent DrChrono lnc. a preservation letter

requesting DrChrono lnc. to take all necessary steps to preserve all records and other evidence in

 

3 The Affidavit in the original federal search warrant, Case No. 2:18-CM-00019-MEF, is incorporated in this search
warrant Affidavit as if set out word for word herein Additionally, on that same date of November 6, 2018, a federal
search warrant was also executed at the HINDERLITER PAIN CLleC located at 131 1 Fort Street, Suite A, Barling,
Arkansas, 72923, (See also, Case No. 2:18-CM-00020-MEF).

48

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 54 of 58 Page|D #: 54

the possession of DrChrono lnc. as it pertained to the account belonging to Dr. Cecil GABY dba
GABY PAIN CLINIC, 2408 South 51St Court, Suite F, Fort Smith, Arkansas 72903.

115. 1n general, providers like DrChrono lnc. ask each of their subscribers to provide
certain personal identifying information when registering for a DrChrono lnc. account This
information can include the subscriber’s full name, physical address telephone numbers and other
identifiers, e-mail addresses and, for paying subscribers a means and source of payment
(including any credit or bank account number). Providers typically retain certain transactional
information about the creation and use of each account on their systems This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
session) times and durations, the types of service utilized, the status of the account, and other log
files that reflect usage of the account 1n addition, providers often have records of the 1nternet
Protocol address (“IP address”) used to register the account and the IP addresses associated with
particular logins to the account Because every device that connects to the 1nternet must use an IP
address 1P address information can help to identify which computers or other devices were used
to access the account

1 16. 1n some cases account users will communicate directly with a provider about issues
relating to their account, such as technical problems billing inquiries or complaints from other
users Providers typically retain records about such communications including records of contacts
between the user and the provider’s support services as well as records of any actions taken by

the provider or user as a result of the communications

4) Prescription Monitoring Program (PMP) Data Analysis for HINDERLITER
and GABY.

117. The Arkansas Electronic Prescription Monitoring Program (PMP) was authorized

in 2011 by Arkansas State Legislature Act 304. The Arkansas Department of Health (ADH)

49

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 55 of 58 Page|D #: 55

oversees the operation of the PMP which is a database that collects and stores prescribing and
dispensing data for controlled substances in Schedules 11, 111, IV, and V and any other drugs
specified by Arkansas law as amended Arkansas law requires that each dispenser of controlled
substances shall submit, by electronic means information regarding each controlled substance
prescription dispensed to an individual in a timely fashion The collection of data began March 1,
2013, and the data is maintained indefinitely. The following data is captured by the PMP:

Patient’s First and Last name

Patient’s address including City, State and Zip Code
Patient’s DOB

Dispending Pharmacy’s DEA number

Dispending Pharmacy’s name

Dispensing Pharmacy’s address including City, State and Zip Code
Dispensing Pharmacy’s Store 1D number

Date prescription was written

Date prescription was filled

Name of dispensed controlled substance

Prescription number

Schedule of controlled substance dispensed

How many refills are available

Drug category (Sedative, Narcotic etc.)

Payment type (Private Pay, Medicare, Comm 1nsurance, Other)
Quantity Dispensed

Units dispensed (ml, mg)

Number of Days of Supply

MME’s per day

Prescriber’s DEA number

Prescriber’s First and Last name

Prescriber’s address including City, State and Zip Code

118. The PMP maintains procedures to ensure that the privacy, confidentiality, and
security of patient information collected, recorded, transmitted, and maintained is not disclosed
except as provided in Act 304. In 2015, Act 304 was amended to provide access to prescription
data without a search warrant as part of an authorized investigation to certified law enforcement

prescription drug diversion investigators of qualified law enforcement agencies

50

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 56 of 58 Page|D #: 56

119.

As part of the investigation of HINDERLITER, the DEA reviewed PMP data

relevant pertaining to the medical practice of HINDERLITER and GABY from July 11, 2016

through July 11, 2018, with the following results

120.

GABY prescribed 1,156,044 dosage units of Schedule 11 Controlled Substances to
347 patients (3,332 pills per patient over the course of 2 years) with an average
MME of 136.

HINDERLITER prescribed 832,994 dosage units of Schedule 11 Controlled
Substances to 462 patients (1,803 pills per patient over the course of 2 years) with
an average MME of 108.

98% of GABY’S patients were prescribed at least one opioid agonist (hydrocodone,
oxycodone, methadone, etc.).

98% of HINDERLITER’S patients were prescribed at least one opioid agonist
(hydrocodone, oxycodone, methadone, etc.).

94% of GABY’S patients receive either multiple narcotics or a combo of narcotics
and sedatives

78% of HINDERLITER’S patients receive either multiple narcotics or a combo of
narcotics and sedatives

60% of HINDERLITER’S patients have criminal history (equal to 261 patients);
29% have past drug charges (equal to 127 patients)

28 of HINDERLITER’S patients receive Methadone in combination with multiple
narcotics or sedatives

27% of GABY’S patients were age 40 or younger (equal to 88 patients).

28% of HINDERLITER’S patients were age 40 or younger (equal to 122 patients).
Of these patients 60% received a combination of prescription narcotics and
sedatives

Cash was the most popular payment type for individuals receiving prescriptions at
the clinic from both physicians

Based on my training experience, and knowledge of this and similar investigations

it is my belief that the data obtained from the Arkansas PMP is indicative of HINDERLITER and

GABY operating medical clinics and distributing and/or dispensing controlled substances outside

the scope of professional medical practice and not for a legitimate medical purpose

51

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 57 of 58 Page|D #: 57

F. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

121. 1 anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular, Title 18, United States Code, Sections 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A), by using the warrant to require DrChrono lnc. to disclose to the Government copies
of the records and other information (including the content of communications) particularly
described in Section 1 of Attachment B. Upon receipt of the information described in Section 1 of
Attachment B, Government-authorized persons will review that information to locate the items
described in Section 11 of Attachment B.

G. CONCLUSION

122. PMP data from July 2016 to July 2018, along with witness interviews and a limited
patient file review, medical examiner reports surveillance, as well as the execution of a federal
search warrant at the GABY PAIN CLINIC, presents probable cause to believe that GABY
prescribed Schedule 11, 111 and 1V controlled Substances in particular opioids outside the usual
course of professional practice and without a legitimate medical purpose Based upon the
foregoing and upon my training and experience, 1 submit that there is probable cause to believe
that the premises described as DrChrono Inc., an electronic communications service and/or remote
computing service provider headquartered at 328 Gibraltar Drive, Sunnyvale, Califomia, 94089,
in the Northern District of Califomia, with servers located in Ashburn, Virginia, in the Eastem
District of Virginia, contains fruits, instrumentalities and evidence related to possible violations
of Title 21 , United States Code, Section 841(a)(1), to wit, prescribing controlled substances outside
the course of professional practice and without a legitimate medical purpose as well as possible
violations of Title 21, United States Code, Section 846, to wit, conspiracy to prescribe controlled

substances outside the course of professional practice and without a legitimate medical purpose

52

Case 2:19-cm-00003-|\/|EF Document 1 Filed 01/28/19 Page 58 of 58 Page|D #: 58

I swear under penalty of perjury that the foregoing is true and correct

Respectfully submitted,

rZ/e as

Paul M. Smith, Task Force Cifficer
Drug Enforcement Administration

 

Swom to before me this 29 day of January, 2019.

Mr.<tr£

Honorable Mark E. Ford
United States Magistrate Judge

 

53

